Assessment and management of flood risks (debate)
The next item is the recommendation for second reading by the Committee on the Environment, Public Health and Food Safety on the Council common position with a view to adopting a directive of the European Parliament and of the Council on the assessment and management of flood risks (12131/6/2006 C6-0038/2007 (Rapporteur: Richard Seeber).
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, let me take a moment to thank my friend Jacques Barrot for repeatedly confronting the problems involved in transalpine freight haulage and for being our comrade-in-arms on the long march towards the solution of these problems.
Today, however, we are speaking about floods and what can be done about them at the European level. At this juncture I wish to thank Commissioner Dimas and his staff, the shadow rapporteurs and the German Presidency, all of whom have worked very constructively with me to achieve an agreement at second reading, a far-reaching agreement that covers all the key issues.
I need hardly remind you that floods have become the commonest form of natural disaster in Europe. In 2002 and 2005 we had raging floods with devastating effects. They claimed people's lives and caused serious damage to housing and infrastructure. Those floods hit us hard. There is sound scientific evidence that heavy rainfall is becoming increasingly frequent and severe and that this trend is directly linked to human activity.
The first reason lies in concentrated urbanisation, especially in high-risk areas, with the development of built-up areas and streets, river realignments and ill-considered construction schemes on flood plains. The second reason is deforestation, especially the authorised clearing of river valleys for developments such as the construction of holiday chalets but also for industrial estates and shopping centres. Thirdly, highly intensive farming practices result in topsoil being sealed in concrete and reduce the availability of meadows and flood plains. Fourthly, we have the phenomenon of soil erosion, which is also a contributory factor.
Following the catastrophic floods in 2002, the Commission presented a flood-response programme, which included provision for improvements in research and information. The Commission also presented a Communication on flood-risk management, which analysed the situation and proposed a concerted EU action programme. One of the components of that programme is the present proposal for a directive that has now culminated in the compromise package on which we shall vote tomorrow with a view to reducing the flood-related risks to human health, the environment, the infrastructure and the economy.
In view of the increased risk of flood-induced damage, it is truly essential to create a European regulatory framework alongside the national rules, because the great majority of rivers flow across national borders. A total of 80% of Europe's rivers are not confined to a single country but straddle national borders. It therefore went without saying that Europe had to respond to the flood problem.
This also means, however, that due consideration must be given to the subsidiarity principle in this legislation. The fact is that conditions in a narrow Alpine valley differ from those on a Greek island or in the Finnish lowlands. We must take care to avoid the adoption of blanket provisions that cannot be applied in the real world.
The package on the table wisely provides for three steps. The first is an initial identification of the places where flood risks actually exist. It would, of course, be pointless to establish flood defences in places where there is no specific risk. The second step is the production of flood maps, and the third is the formulation of flood-risk management plans, but only where these are absolutely necessary.
Many Member States have already made great progress in the realm of flood prevention, and we also had to take care to avoid any duplication of effort. This is why there are very comprehensive rules designed to safeguard existing arrangements, and Member States need have no fear of being compelled to implement a second set of measures. Their own chosen measures can, of course, be implemented in full, as long as they are consistent with the aims of the Directive.
The Council's common position contained a few points which, in our opinion, required improvement. In particular, we could not figure out why the phenomenon of climate change had received so little attention. In our negotiations with the Council, we have succeeded in incorporating the issue of climate change, which now runs like a thread through the entire package. That is only right and proper, for we must be seen to respond to public concerns.
To sum up the remainder of our efforts, there have been some changes in time limits, we have placed stronger emphasis on flood plains and other natural retention areas, and we have made the case for sustainable land use and asserted the principle of solidarity from start to finish. The rule is that those on the upper reaches must not take any action that is detrimental to their downstream neighbours. We managed to achieve this in a spirit of good European solidarity.
I can now present the report to the House with a clear conscience tomorrow, and I commend it to you.
Member of the Commission. (EL) Mr President, I would like to thank and congratulate the rapporteur Mr Seeber for his exceptional work in the flooding directive, as well as the Committee on Environment, Public Health and Food Safety for its positive contribution. I am extremely satisfied with the rapid progress in the first and second readings. The European Parliament played a significant role in order to achieve agreement on an exceptional text and I would like to praise these efforts.
The aim of the proposal is to minimise the risks of flooding for human health, economic activities and the environment. The text, in its current form, reflects these goals and allows the European Union to fulfil them. The main characteristics are as follows: the directive introduces a procedure as previously mentioned by Mr Seeber in three stages, which begins with identifying the areas at risk of flooding. The next step is mapping imminent flooding in the context of intermediate and extreme scenarios.
The third stage refers to the drawing up of flood risk management plans. They will be coordinated across river drainage basins, basins shared by more than one country as well as coastal areas.
Within the framework of flood risk management, a possible increase in the frequency and intensity of floods due to climate change has been provided for and I agree with Mr Seeber I am very pleased with the fact that Parliament insisted there should be strong mention of climate change.
As the climate is already changing, it is clear that besides facing and abating the phenomenon, we will have to adapt to it. The European Union will have to be prepared for unexpected floods on a larger scale that will be accompanied by intense and unforeseen rainfall. Coastal floods due to storms, together with the increase of sea levels, might pose more risks from floods in coastal areas. The European Union must be ready to face dangers posed by the said natural phenomena.
The improvement of coordination through the water framework directive is an important step forward. The comprehensive management of the river drainage basins must include both elements: controlling water quality and flood risk management. I am very pleased that the European Parliament has stood by the Commission on this issue and also for the fact that the scope of coexistence of both procedures has been expanded.
The basic points raised at first reading remained. Namely the implementation of the directive across the European Union and especially the emphasis on river drainage basins shared by more than one Member State. With this new and significant legislative act the European Union will be ready to decrease and minimise the potentially destructive consequences of floods.
on behalf of the PPE-DE Group. - (DE) Mr President, let me begin by thanking the rapporteur, Richard Seeber, for the cooperative spirit in which our discussions took place. He has negotiated a robust compromise with the Council Presidency, a compromise that makes significant improvements to the proposal from the Commission.
It is important to adopt a European approach to the prevention of flood damage. Rivers and floods are no respecters of national borders. The measures taken by the government of a country on the upper reaches of a river have specific effects on territories further downstream. In many cases these territories belong to another country. For this reason I consider it important that each and every Member State of the European Union should take preventive anti-flood measures rather than waiting until a disaster occurs.
As with other proposals from the Commission, it is our parliamentary duty to ensure that unnecessary red tape, excessive administrative input and pervasive reporting obligations are avoided. We managed to prevent and considerably improve a number of excessively bureaucratic provisions. I particularly approve of the compromise safeguarding flood plans and maps that already exist or are being prepared. Thanks to our intervention, all maps and plans already compiled by the Member States are now recognised along with those that are in the course of preparation, provided they are completed by the end of 2010.
The process of drawing and producing these flood maps is in full swing in some countries. Moving the goalposts at this stage would have caused unnecessary duplication of effort, and the new tendering procedure would have generated a great deal of additional expense without any recognisable benefit in terms of better flood prevention. For this reason I am pleased that the compromise provides for the possibility of recognising these maps and plans in the framework of the Directive. I shall therefore vote for the compromise, and may I once again thank the rapporteur for our constructive cooperation.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mr Seeber on the manner in which he conducted the informal negotiation process. The negotiations were most fruitful and led to a package of compromise amendments that demonstrated broad consensus and that the Council should accept.
The Socialist Group in the European Parliament supports the compromise that has been reached as it corresponds to the key objective of this directive, namely to protect human health, the environment, cultural heritage and economic activities, while taking account of the impact of climate change on the occurrence of floods. There are increasing periods of extreme drought followed by heavy rainfall, which results in more flooding.
The proposal before us will ensure greater environmental protection by promoting the inclusion in risk maps of information on potential sources of environmental pollution arising from floods. I also welcome the idea of making the Member States responsible for promoting the sustainable use of soils. In other words, the Member States should take more care in their spatial planning policies. The report also calls for solidarity, dialogue and coordination between neighbouring countries.
We know that there is a cycle of natural disasters leaving a trail of death and destruction. According to the World Health Organisation, hundreds of people die each year on account of natural disasters. In order to prevent worse evils, the time has come to move from a culture of reaction to one of prevention. Prevention is better than cure. It is more effective and less costly.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I would naturally like to thank Mr Seeber for the collaboration that we enjoyed while debating and drafting this document. I would also like to thank Commissioner Dimas, because his presence at such times is always very valuable and highly appreciated.
This is a directive that I believe to be very important, partly in the context of other directives, such as the directive on water, the directive on waste and the directive on soil, which is yet to be debated. These directives form a very important framework of prevention, particularly with regard to climate change, which is a phenomenon with its origins in global warming and which consists, basically, in a worsening of extreme events, such as an increase in rain intensity.
We therefore need to adopt a preventive approach across the board, particularly in the conservation of our land. The directive in question is directed at this aim, since it has attempted to stress good practices that can be disseminated, as well as all the infrastructure and knowledge that can contribute to the long-term prevention and the short-term forecasting of floods, with a view to providing significant assistance to civil protection bodies in the management of emergencies.
This is a directive which I believe can easily be supported and I also welcome the compromise reached at trialogue. On behalf of my group, I too therefore call on you to support the text under consideration.
on behalf of the UEN Group. - (PL) Mr President, the Directive on the assessment and management of flood risks underlines the need for action which unfortunately is not always respected in business activity in practice. Flood risk assessment and management should be the basis of long-term plans for engineering works, information systems and other means of flood damage limitation.
This directive should be tied to the provisions on assessing and avoiding the risk of drought, which also causes great economic and environmental damage. Both these issues are related to water management and conservation. If flood water were collected, it could be used to offset the impact of droughts. Both systems should operate over entire river basins and take into account the interests of all the countries and regions involved.
I would like to thank Richard Seeber for his very competent report. The proposed amendments enhance and supplement his document.
on behalf of the IND/DEM Group. - (PL) Mr President, the seasonal and regional differences in precipitations, long-term climate change and lack of coordination between some countries have resulted in catastrophic floods which account for 43% of all natural disasters in Europe, and are often of a trans-border nature.
Human activity has played its role in this. It includes felling trees in forest regions, which has led to soil erosion and faster run-off of rain, or urban development in flood plains. The increasing frequency and intensity of flood events will probably be closely linked with meteorological conditions and climate change as well as changes in river flows. This makes it imperative to take measures to prevent flooding and to minimise its effects.
While preventing global warming is an important element in this, planning and coordination among Member States on the construction of retention reservoirs, dams, warning systems and disaster relief are just as important. In the past, emptying reservoirs in one country have resulted in flooding disasters in the next. Because of the trans-border nature of these events, we must ensure effective international cooperation, both regional and with neighbouring countries, including third countries, which will help us to prepare better and will lead to a reduction in the effects of flooding.
on behalf of the ITS Group. - (DE) Mr President, Commissioner, Mr Seeber, it may be the case that we suffer less frequently from floods than we used to because of increasingly effective preventive measures, but their effects are nevertheless disastrous.
Regrettably, technical progress has made us grow careless, with the result that buildings are ever more frequently erected in ever closer proximity to flood-prone areas. Together with what is often reckless interference with river alignments and the loss of natural retention areas such as flood plains, these actions have created a self-inflicted problem. The agricultural support provided by the European Community over the past few decades has no doubt done its bit too, and the interaction between agricultural use and changes in soil structure are one more reason to rethink the common agricultural policy with a view to focusing more support on organic cultivation. As part of the planned common system of flood-risk management, consideration must also be given, of course, to measures such as river restoration, the creation of links between flood plains and exposure of enclosed soil. If we are serious about pursing the aims of preserving natural habitats and coping with climate change, we shall also have to adopt new, innovative approaches.
(HU) Hopefully tomorrow we will reach the end of a long journey. Two years ago, when we began debating this directive, we experienced flooding throughout Europe, water sweeping away houses and destroying dams everywhere.
My country, Hungary, is a downstream country, a basin into which a great deal of water flows from many sources. Two of Europe's five largest rivers flow through my homeland, and so it is not surprising that it has the largest amount of water per capita. Naturally the damages, too, are enormous. In 2005, at the time of the great flood that has already been mentioned, we were obliged to invest more than EUR 200 million in flood protection. There was a lot at stake for us.
If I had to stress a particularly important element of the new directive, I would definitely speak of cooperation. I feel that joint, planned preparation, sharing of information, and the provision of mutual assistance are all elements that appear in this regulation, and make it clear that we can only deal with and resolve the problem of flooding if we work together.
I agree with Mr Dimas: the future, global climate change, and the responses to these challenges constitute one of the most important questions. It is probable that there will be more frequent and more unpredictable floods across Europe, along with more significant rises in water levels and greater destruction. I feel that this directive will soon be put to the test, and I am absolutely sure it will come through with flying colours. Fewer human lives will be lost and less damage caused thanks to this directive. I am completely satisfied with the compromises reached, and congratulate Mr Seeber for his excellent work. I feel that we have really succeeded in drafting a directive that will protect human lives and increase physical safety in Europe.
(DE) Mr President, in the wake of climate change, inadequate river management and building activities in flood-prone areas, floods are set to become an increasingly frequent occurrence. Population growth and the accompanying increase in the number of economic assets in these areas give rise to higher risks and more costly damage. Besides their economic and social impact, floods can have serious environmental consequences, for example if they hit industrial plants where large volumes of toxic chemicals are stored. Our rapporteur has fully explained all of this.
The compromise package that our rapporteur has negotiated will enable us to pursue the aims of this Directive more successfully. I would like to offer him my warmest congratulations. Major points in his report have already been incorporated into the common position and can be put into even sharper focus through this compromise package.
It is important to the European Parliament that the impact of climate change is to be taken into account in the assessment of flood risks. It would have been very difficult to explain the decision to leave climate change out of the equation when assessing flood risks. One very important demand is that, in each of the three steps prescribed by this Directive, namely the flood-risk assessment, the production of maps and the formulation of management plans, best practices and the best available technology should be used.
(NL) Mr President, Mr Dimas, ladies and gentlemen, the Netherlands has played a major role in the development of the High-Water Directive as it is now before us. It is important to have a legislative framework for assessing and managing flood risks, taking into account the principle of subsidiarity. What can be done at local level is done locally, such as measures to prevent sewage systems from overflowing. This is a way of protecting the environment, public health and the economy.
Since a low-lying country such as the Netherlands relies on many of its neighbouring countries where water management is concerned, it is important for Member States not to take measures that lead to increased flood risks in other countries. It is for this reason that a coordinated approach is called for, and I set great store by the concept of solidarity which is included in this proposed directive and mentioned more explicitly in Amendments 48 and 61 of the compromise package, which I wholeheartedly support.
In addition to the term 'solidarity', it is also important to involve the expected climate change and its potential implications in drafts of risk management plans for floods, so as to prepare ourselves for the future in the best way we can. All that is left for me to do now is to extend warm thanks to the rapporteur, Mr Seeber, for the excellent cooperation and to congratulate him on this result.
Mr President, I would like to thank all the speakers in tonight's debate for their positive contributions.
A number of key elements have been included in the overall compromise package that is now proposed. Most importantly it contains: a clearer and earlier attention to the impact of climate change in the preliminary assessment of flood risks; an agreement on the earlier date of 2011 for the first preliminary flood risk assessment, thus leaving Member States more time to prepare the flood maps; a strengthened role of flood plains and the promotion of sustainable land use practices in flood risk management; sound coordination - also in relation to implementation - with the water framework directive and a link to the cost recovery principles in that directive; a further strengthening of the language on solidarity in river basin districts; and last but not least, a requirement to set clear priorities for the implementation of measures included in the flood risk management plans.
I know that these elements were all important to Parliament at first reading and in the committee this time around. I believe that the proposed current compromise will satisfy Parliament, as important ground has been won on key principles of sound flood risk management practices. I am also particularly pleased to note the importance placed by both Parliament and the Council on this directive, which was only proposed by the Commission 13 months ago. It shows that, faced with the serious challenge of preparing Europe for the risks of possibly increased flooding, agreements can be reached relatively rapidly.
To conclude, the Commission is very pleased with the outcome of negotiations. The Commission can accept the proposed compromise amendments in full and I wish to thank and congratulate once more the rapporteur, Mr Seeber, for all his efforts to reach an agreement at second reading.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Written statements (Rule 142)
in writing. - (HU) It is extremely important for Hungary that the European Union enact a directive regulating a common defence against flooding. My country is typically a downstream country to which 95% of fresh water comes from rivers outside its national borders. Therefore, it is important that within a flood plain area the downstream countries be involved as well in the tasks of prevention and defence. I trust that the Austrian, Slovak and Romanian experts will collaborate smoothly with Hungarian water officials in this task. Likewise, I consider it important that flood protection plans contain those potential sources of danger which can cause environmental pollution in the event of a flood. In such cases there is often a flooded industrial plant or another factory that causes more harm than the water damage itself. Since just like air pollution, flooding knows no borders, third countries, such as the Ukraine, should be involved in implementing the directive.
in writing. - Through an organisation I chair in Ireland called Hope Project, I have been participating in Commission research entitled Rescuing Disabled People in Emergencies. In this research we have identified flooding as a most significant risk for elderly people, children and people with disabilities. We have just embarked on follow-up research that looks specifically at flooding.
There are two reasons why flooding is becoming such a problem. First is climate change, with the possibility of rising sea levels, and in Ireland, increased rainfall. Secondly, throughout Europe, but especially in Ireland, there is a trend of building on flood plains. It is not uncommon to have fields that were under water for several weeks every year to now be the site of estates with 200 houses. Eventually this practice will catch up with us.
I encourage the House to establish common sense and preventative action in the area of floods and flood control.